Citation Nr: 0523770	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-00 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for avascular necrosis with 
total bilateral hip arthroplasty as secondary to a service-
connected heel condition.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for avascular 
necrosis with total bilateral hip arthroplasty as secondary 
to a service-connected heel condition.  In June 2003, the 
Board remanded this case due to the veteran's request for a 
Board hearing.  The veteran subsequently testified before the 
undersigned Veterans Law Judge at a September 2003 Board 
hearing at the RO.  In June 2004, the Board remanded this 
case again for additional development, which subsequently was 
accomplished.  Thus, this case is properly before the Board.

The RO denied service connection for a back disability as 
secondary to a heel disorder in April 2002 stating that if 
the veteran submitted evidence of a back disability, a VA 
examination would be scheduled.  The record shows VA 
radiograph reports dated from March 1993 to July 1993 showing 
a large annular bulge at L5-S1 and degenerative joint disease 
of the lumbosacral spine.  Thus, this issue is referred to 
the RO.


FINDINGS OF FACT

The competent and most probative medical evidence of record 
does not relate the veteran's avascular necrosis with total 
bilateral hip arthroplasty to any service-connected 
disability.






CONCLUSION OF LAW

The veteran's avascular necrosis with total bilateral hip 
arthroplasty is not proximately due to any service-connected 
disability. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed June 
2002 rating decision, October 2002 statement of the case 
(SOC), and May 2005 and June 2005 supplemental statements of 
the case (SSOC's) that discussed the pertinent evidence, and 
the laws and regulations related to a service connection 
claim for avascular necrosis with total bilateral hip 
arthroplasty as secondary to a service-connected heel 
condition.  These documents essentially notified the veteran 
of the evidence needed to prevail on his claim.

In addition, in a July 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit or notify VA of any evidence 
relevant to his claim.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in July 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a June 2002 rating decision, the RO denied the 
veteran's service connection claim for avascular necrosis 
with total bilateral hip replacement as secondary to a 
service-connected heel condition.  In July 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in July 2004 was not given prior to 
the first AOJ adjudication of the claim, the subsequent VA 
letter corrected any procedural errors.  The notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, private medical records dated from March 1980 to 
August 1987, and December 2001 to May 2005, Internet 
articles, and VA medical records dated from July 1994 to 
October 1995.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in January 2005 
with a February 2005 addendum, and the examiner rendered a 
considered medical opinion regarding the pertinent issues in 
this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In February 2002, the veteran filed a service connection 
claim for a bilateral hip replacement as secondary to his 
service-connected right heel condition.  In the September 
2003 Board hearing, he testified that he has always had a bad 
gate because his heel feels like it has a stone bruise on it, 
and noted that he first started having hip problems in 1995 
when he had his hip operation.  He also noted that he has 
used a cane off and on since that time and that his hips have 
affected his ability to work in that he cannot put in a full 
eight hours anymore.  In sum, the veteran contends that his 
bilateral hip replacement is secondarily related to his 
service-connected heel disorder, thus entitling him to 
disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also can be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Initially, the record shows that the RO granted service 
connection for a right heel condition in December 1969.

The record also shows findings of a present bilateral hip 
disability.

A July 1994 VA radiograph report shows avascular necrosis of 
the right femoral head, and osteophyte spurring bridging the 
left hip joint.

A November 1994 VA MRI report shows extensive heterogenous 
signal in the right femoral head with disruption of the 
articular cortex and degeneration of the joint space.  The 
examiner noted that these findings are compatible with stage 
IV avascular necrosis.  In the left femoral head, there was a 
subcondylar band of low intensity on T1 weighed images 
surrounding an area of high intensity on T2 weighted images.  
The examiner noted that these findings correspond to the 
lucent area with surrounding sclerosis that was seen on the 
plains films of July 1994 and are compatible with stage II 
avascular necrosis, progressed over the interval.

A January 1995 VA medical record shows that the veteran had a 
total right hip arthroplasty with a diagnosis of avascular 
necrosis.

In November 1997, a VA operative report shows the veteran had 
a total left hip arthroplasty with a diagnosis of avascular 
necrosis.

A March 2002 QTC examination report shows that the veteran 
described joint problems as avascular necrosis in both hips, 
present since July 1994.  His symptoms included pain, 
weakness, stiffness, swelling, inflammation, instability, 
fatigue, and lack of endurance.  The veteran further 
described severe pain in the hip joints, mid-thigh.  The 
examiner noted that the veteran had a right hip replacement 
in 1995 and a left hip replacement in 1998, but currently had 
pain, weakness, limitation of motion, and needed a cane for 
ambulation.  Upon examination, the examiner found the hip 
joints to be within normal limits in appearance bilaterally 
without evidence of heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  There 
also were no constitutional signs of arthritis.  Bilateral 
hip x-rays showed the bilateral prostheses were free of signs 
of instability.  The examiner noted that the diagnosis of 
avascular necrosis of both hips with bilateral total hip 
arthroplasty was the same.  She also noted that subjective 
factors were pain, weakness, and stiffness; and objective 
factors were decreased range of motion with pain.  

A January 2005 VA examination report shows complaints of 
intermittent pain at the distal end of the replaced hip 
orthotic; the veteran pointed to the upper femur.  The 
veteran also noticed some looseness in his right hip, and 
felt a little unsteady with any type of extra stretch or 
manipulation of the hip, as if it was going to dislocate.  
The right hip had no incapacitating episodes, flare-ups, or 
additional limitations with repetitive use.  The left hip was 
painless and doing well.  Upon examination, the veteran 
walked into the room in no immediate distress.  He used a 
cane to support his right leg, and had a very mild limp.  The 
examiner noted that he got up once while sitting to relieve 
the pressure from his right hip.  The examiner also noted 
that his hips had a full range of motion without pain, but he 
was hesitant for the examiner to fully abduct the right hip 
as it felt "loose".  She found that the veteran resisted 
the examination some, more because he felt that the hip might 
slip out of socket than pain.  X-ray examination of the 
bilateral hips showed a total bilateral hip prosthesis in 
place in good position, in relationship to the acetabulum and 
the femur.  There was no evidence of hardware failure.

As the record shows a service-connected heel disorder and 
avascular necrosis with total bilateral hip arthroplasty, the 
determinative issue becomes whether there is any relationship 
between the avascular necrosis with total bilateral hip 
arthroplasty and the service-connected heel disorder.  A 
review of the record shows evidence both for and against the 
claim.

The favorable evidence consists of a December 2001 private 
clinical record showing that the veteran was curious whether 
there was some connection between a long standing problem 
with his right heel and the problem with his hips.  The 
examiner [Dr. F] noted that the veteran had suffered a right 
os calsis fracture in 1969 and had a bilateral hip 
replacement in the past five years.  He found that with 
regard to the connection between his heel and his hips, "one 
can make an argument that it is possible that [the 
veteran's]... hip problems are caused by his heel injury."  He 
noted that hip pain is one of the many possible injuries 
associated with flat feet, feet or ankle injuries, or over-
pronation, which could cause a weight imbalance resulting in 
hip pain.  He found that "since [the veteran] suffered the 
injury in 1969 and the years of weight imbalance more than 
likely than not could have cause his back and hip problems 
today." [Sic.]  

A February 2002 statement from a former VA doctor indicates a 
review of the service medical records and the private records 
from Dr. F concerning the heel and hip injuries.  The doctor 
noted that the service medical records showed the veteran 
suffered a fracture to his right heel while on active duty, 
and that over 25 years later, the veteran started having 
problems with both hips, which were later replaced with 
surgery.  The examiner indicated that he agreed with the 
private doctor that one of the root causes to hip problems 
can stem from the feet.  He specifically noted that hip pain 
is one of the many possible injuries associated with flat 
feet, foot or ankle injuries, or over-pronation, and that 
these conditions could cause a weight imbalance resulting in 
the hip injuries.  He noted, "Therefore upon the review of 
all the records it is more likely than not that [the 
veteran's] fracture to the right heel caused years of weight 
imbalance and caused his problems with his back and hip 
today." 

A May 2002 private medical statement shows that the veteran 
was his patient from February 1980 to June 1986 and that in 
June 1983 the veteran was started on a steroid with a Medrol 
Enpack and was changed to oral Prednisone 10 mg. per day, and 
decreased to 10 mg. on alternate days for the preceding three 
months.  He stated that from that point through to 1986, the 
veteran received no steroids at all and his care was taken up 
by the VA clinic in 1986, as the doctor understood it.  Based 
on a review of these records, he stated that it would be his 
opinion that the veteran was exposed to a rather low dose of 
Prednisone over a short period of time (five months).  He 
also stated that "it is highly unlikely that this dose of 
medication over that five month period could result in 
significant avascular necrosis at this point in his life."

An August 2003 private medical statement from Dr. F indicated 
that he was treating the veteran for his avascular necrosis 
of both hips, which he described as a disease resulting from 
the temporary or permanent loss of blood supply to the bones.  
He noted that without blood, the bone tissue dies and causes 
the bone to collapse.  He found that loss of blood to the 
bone can be caused by an injury (trauma-related avascular 
necrosis), or by certain risk factors (nontraumatic avascular 
necrosis), such as some medications (steroids) and blood 
coagulation disorders.  He noted that the veteran had an old 
injury to the right heel, which happened over 30 years ago.  
He also noted that this service-related heel injury 
significantly created an uneven tilt in the spine, and that 
this uneven sacral base resulted in asymmetrical tension of 
the muscles and tendons, which over time compounded by 
excessive physical activity created a minor alter to his 
gait, resulting in the loss of blood to the bone tissue to 
the hips, creating his avascular necrosis of the hips.  He 
indicated that the veteran has a five-month history of 
steroid use for the treatment of his Crohn's disease, but 
that VA records do not reflect any steroid use.  He further 
found that using steroids for five months was not enough time 
for him to develop his avascular necrosis condition.  In sum, 
he found, "With an old right heel injury and over 30 years 
of placing undue pressure to the his hips [sic], it is my 
opinion that his strenuous physical activity of playing golf 
over 30 years with a heel injury altered his gait and more 
than likely caused the blood tissue to die in the hips over 
the years and thus developing his avascular necrosis."  The 
examiner went on to note that he had considered the veteran's 
steroid use, but this was only for five months and there was 
not enough time for the avascular necrosis to have developed.

In May 2005, a private medical statement indicates that the 
veteran requested a physical examination and medical opinion 
regarding avascular necrosis of both hips.  The examiner 
noted that the veteran had a history of avascular necrosis in 
both hips, ambulated with a slight limp favoring the right 
heel, used a cane for right foot support, and reported pain 
and weakness in his right foot.  The examiner found the hips 
to be within normal limits, and noted that since the injury 
in the military the veteran reported favoring his right heel, 
which caused his posture to be altered due to his shift in 
weight.  The examiner noted that there are over 50 known 
causes that bring about avascular necrosis, and that steroids 
at high dosage levels and alcohol abuse are precipitating 
factors, neither of which apply to the veteran.  He thus 
stated, "In my opinion, [the veteran] should be granted 
service connection to both hips brought about by the fracture 
to the right heel."

Internet articles on the causes of avascular necrosis 
indicate that long-term use of corticosteroids is associated 
with 35 percent of all cases of nontraumatic avascular 
necrosis, but that there is no known risk of avascular 
necrosis associated with limited use of steroids.

The unfavorable evidence of record consists of an October 
1995 VA medical record showing a diagnosis of right hip 
avascular necrosis secondary to prednisone.

A March 2002 QTC examination report also shows that the 
examiner found, "It is more likely than not that the 
avascular necrosis of the left and right hips is secondary to 
prolonged steroid use as opposed to a fracture of the right 
os calcis."

A January 2005 VA examination report shows the veteran's 
history of having a continued claim for avascular necrosis as 
secondary to an abnormal gait caused by a heel fracture in 
1969.  The examiner noted that there was a discrepancy in the 
amount of steroids that were taken for his Crohns disease, as 
another etiologic factor of his avascular necrosis.  She 
noted that the veteran stated that he only used steroids for 
his Crohns disease prior to the diagnosis of avascular 
necrosis in 1983, and was initially placed on the Medrol Dose 
Pack and then changed to oral prednisone 10 mg. per day; then 
decreased to 10 mg. every other day from September through 
December.  She noted that the last known use of prednisone 
was in December 1983.  She further noted that apparently 
during his right hip avascular necrosis workup, the veteran 
saw an orthopedic surgeon at the VA, and told the surgeon 
that he was on prednisone for three to five months in 1983, 
but it was written in the notes as heavy use for three years.  
She noted that since that time, that record has followed him 
and the veteran has continued to be told he was on steroids 
heavy use for three years.  She indicated that by the 
veteran's history, it was never three years; it was only the 
three to five months.  She also noted that medical records 
throughout VA show no use of steroids until a flare-up about 
three years ago because of his Crohn's disease, and about a 
year ago.

A February 2005 VA addendum report from the same VA examiner 
shows the veteran's claims file was reviewed, noting a 1969 
right heel injury, a subsequent diagnosis of Crohn's, and a 
diagnosis of avascular necrosis of the hips.  The veteran's 
contention was that he had not been placed on heavy steroid 
use, which supposedly had been the documented reason for his 
bilateral avascular necrosis of the hip.  The examiner noted 
that although the veteran had used steroids on several 
occasions with flare ups of Crohn's, the "heavy use for 
three years" could not be substantiated from the medical 
records.  Despite this, she noted that in reviewing journal 
articles there were multiple etiologies of avascular 
necrosis, all stemming around ischemia to the femoral head, 
either from trauma, direct interruption of the flow to the 
vessel, or embolism.  She also noted that steroid use has 
been associated with avascular necrosis of the hips, although 
the etiology is unknown.  She listed other factors 
contributing to avascular necrosis as autoimmune diseases 
causing vasculitis and the multiple side effects of 
autoimmune disease, and fatty liver disease from any reason, 
including steroids, alcohol, and cigarettes.  She noted that 
direct trauma to the hip, including fracture, or crushed 
trauma to the femoral head also can cause avascular necrosis.  
She indicated that if the direct trauma to the hip from the 
initial blow to the heel in 1969 was the cause, one would 
expect the avascular necrosis to occur over the next six 
months to a year, but that this did not occur.  She found 
that there was no evidence in the reviews or speaking to some 
specialists that a mild abnormal gait can cause avascular 
necrosis.   She also found that again, even if it was 
contributory, it would be expected in a much sooner 
presentation than almost 20 years after the initial injury.  
She found that the most likely etiologies were the 
combination of steroid use with arthritis from his Crohn's 
disease and the fact that he has autoimmune disease all 
contributing to vascular disorders.  She thus stated, "The 
etiology of avascular necrosis can be very difficult to 
pinpoint, as well established in the journal articles.  
However, it is this examiner's opinion that it is not related 
to his injury to this heel or his gait abnormalities that he 
might have sustained initially from the injury to his heel.  
I would expect that the presentation of avascular necrosis if 
related to this injury to have occurred within six months to 
a year or two years after the initial injury."

Upon careful review of the evidence, the Board finds that the 
preponderance is against the claim.

The strongest evidence in favor of the claim includes the 
August 2003 statement from Dr. F., finding that the veteran's 
strenuous physical activity with a heel injury altered his 
gait and more than likely caused the blood tissue to die in 
the hips over the years and thus developing his avascular 
necrosis.  However, Dr. F specifically noted that the heel 
injury significantly created an uneven tilt in the spine, 
which then resulted in asymmetrical tension of the muscles 
and tendons, and over time compounded by excessive physical 
activity, created a minor alter to the veteran's gait, which 
resulted in the loss of blood to the bone tissue to the hips, 
creating avascular necrosis of the hips.  Thus, on careful 
review of Dr. F's opinion, he is not presenting a direct 
causal link between the veteran's heel disorder and the 
avascular necrosis of the bilateral hips, but rather is 
stating that the veteran's heel disorder is proximately 
related to a back disability, which then caused a hip 
disability.  In order for a disease to be considered 
secondarily related to a service-connected disability, the 
evidence must show that it is proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Accordingly, Dr. F's opinion does not provide 
the evidence necessary to establish service connection for a 
hip disability as secondary to a service-connected heel 
disorder.  

The remaining favorable evidence of record also does not 
substantiate the veteran's claim.  

In December 2001, Dr. F stated that one could make the 
argument that it is possible that the veteran's hip problems 
are caused by his heel injury; and that hip pain is one of 
the many possible injuries associated with flat feet, feet or 
ankle injuries, or over-pronation, which could cause a weight 
imbalance resulting in hip pain.  He thus found that the heel 
injury and the years of weight imbalance more likely than not 
could have caused his hip problems today.  Although Dr. F 
provided an opinion on the many causes of hip problems, his 
opinion is insufficient for purposes of establishing service 
connection, because he merely indicates that it is possible 
that the veteran's hip disability could be related to the 
heel disorder.  

Similarly, the February 2002 doctor found that hip pain is 
one of the many possible injuries associated with flat feet, 
foot or ankle injuries, or over-pronation, and that these 
conditions could cause a weight imbalance resulting in the 
hip injuries.  Although the examiner reported that it was 
more likely than not that the veteran's fracture to the right 
heel caused years of weight imbalance and caused his hip 
problems, he did not provide any reasoning for this opinion 
other than that hip problems are one of many possible 
injuries resulting from foot problems.  

Additionally, the May 2002 and May 2005 private medical 
statements merely address whether the veteran's avascular 
necrosis is related to steroid use, rather than a heel 
disorder.  The May 2002 examiner noted that there are over 50 
known causes that bring about avascular necrosis, and that 
steroids at high dosage levels and alcohol abuse are 
precipitating factors, neither of which apply to the veteran.  
He thus found that the veteran should be granted service 
connection for both hips brought about by the fracture to the 
right heel.  This finding is only based on the whether or not 
the veteran's steroid and alcohol use caused the hip 
problems; he did not indicate why he found the hip disability 
was related to the heel disorder.  Moreover, the May 2005 
examiner noted the veteran's reports of his injury in the 
military causing him to favor his right heel and alter his 
posture due to his shift in weight.  The examiner, however, 
did not provide any objective reasoning for finding that the 
hip disability was related to the heel disorder.  

Last, the Internet articles submitted on the causes of 
avascular necrosis merely report on the statistics concerning 
use of steroids and other various factors contributing to 
avascular necrosis.  These reports do not directly address 
whether the veteran's avascular necrosis was caused by his 
heel disorder and are insufficient for purposes of 
establishing service connection.  See Utendahl v. Derwinski, 
1 Vet. App. 530, 531 (1991).

Alternatively, the February 2005 VA addendum report provides 
more probative evidence against the veteran's claim.  

While the record shows discrepancies in the findings of 
whether the hip disability was caused by steroid use, the 
February 2005 VA addendum report accounts for these 
discrepancies, as well as the complete history of the 
veteran's hip and heel disorders.  Although an October 1995 
VA medical record and a March 2002 QTC report shows that 
avascular necrosis is due to prolonged steroid use, the 2005 
VA examiner acknowledged that heavy use of steroids could not 
be substantiated from the record.  The examiner noted that 
there were many factors contributing to avascular necrosis, 
including autoimmune diseases, fatty liver disease from 
steroids, alcohol, and cigarettes, and direct trauma to the 
hip.  She found that there was no evidence in her research 
that a mild abnormal gait could cause avascular necrosis, and 
that even if it was contributory, it would be expected in a 
much sooner presentation than almost 20 years after the 
initial injury.  She also found that if direct trauma to the 
hip from the initial blow to the heel in 1969 was the cause, 
one would expect the avascular necrosis to occur over the 
next six months to a year.  She thus concluded that the most 
likely etiologies were the combination of steroid use with 
arthritis from his Crohn's disease and the fact that he has 
autoimmune disease, all contributing to vascular disorders.  
She acknowledged that the etiology of avascular necrosis can 
be very difficult to pinpoint, but that it was her opinion 
"that it is not related to his injury to this heel or his 
gait abnormalities that he might have sustained initially 
from the injury to his heel."

The reason why the February 2005 VA medical opinion is the 
most probative opinion of record is because the examiner 
provided adequate reasons and bases for her opinion.  She 
directly addressed the issue of whether the heel disorder had 
likely caused the avascular necrosis.  Although she 
acknowledged that avascular necrosis was a difficult disorder 
to pinpoint, she did not discuss the issue as a matter of 
possibility but rather deduced that the avascular necrosis 
was not likely due to direct trauma from the heel injury or 
the abnormal gait caused by the heel disorder, because of the 
time it took for avascular necrosis to manifest and the fact 
that her research did not support such findings.  As noted, 
none of the remaining medical evidence of record shows that 
the avascular necrosis was proximately caused by the heel 
disorder and is thus insufficient for substantiating the 
claim.  The August 2003 medical statement indicated that the 
hip disability was caused by a back disability that was 
caused by the heel disorder, and the remaining reports 
addressed the mere possibility of the heel disorder causing 
the hip disability, without providing sound reasons and bases 
to support the opinions.  The Board notes the veteran's 
representative's argument on the VA Form-646 that the private 
doctors' opinions should be given more weight because they 
treated the veteran for years, and the VA examiner only saw 
him one time.  However, the "treating physician rule" that 
gives the opinions of the treating physicians greater weight 
in evaluating medical evidence has been rejected in the 
context of veteran's benefits claims.  See Van Slack v. 
Brown, 5. Vet. App. 499, 502 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993).

Although the veteran contends that his avascular necrosis 
with total bilateral hip arthroplasty is directly related to 
his service-connected heel condition, this determination is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the competent and most probative medical 
evidence of record, which shows that the veteran's avascular 
necrosis with total bilateral hip arthroplasty is not related 
to his heel disorder.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, the claim of service connection for avascular 
necrosis with total bilateral hip arthroplasty as secondary 
to a service-connected heel disorder is denied.  
38 C.F.R. §§ 3.303, 3.310(a).  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
as the evidence is not equally balanced, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER
Entitlement to service connection for avascular necrosis with 
total bilateral hip arthroplasty as secondary to a service-
connected heel condition is denied. 




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


